Case: 14-11000      Document: 00513144209         Page: 1    Date Filed: 08/06/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 14-11000                                   FILED
                                  Summary Calendar                            August 6, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOHN FRANKLIN FOWLER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:14-CR-49


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       John Franklin Fowler pleaded guilty to being a felon in possession of a
firearm, a violation of 18 U.S.C. § 922(g)(1). The district court sentenced him
to 120 months of imprisonment and a three-year term of supervised release.
He contends that the rationale in Crawford v. Washington, 541 U.S. 36 (2004),
applies to the sentencing phase of a criminal prosecution and, thus, his Sixth
Amendment right of confrontation was violated when the district court


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11000    Document: 00513144209     Page: 2   Date Filed: 08/06/2015


                                 No. 14-11000

enhanced his sentence under U.S.S.G. § 2D1.1(b)(12) based on statements of
coconspirators contained in the presentence report (PSR). Fowler also asserts
that the Government did not prove by a preponderance of the evidence that he
maintained his residence as a “drug house” for purposes of the § 2D1.1(b)(12)
enhancement.
      The Government moves for summary affirmance. In the alternative, the
Government requests an extension of time to file a brief on the merits.
      Summary affirmance is proper where, among other instances, “the
position of one of the parties is clearly right as a matter of law so that there
can be no substantial question as to the outcome of the case.” United States v.
Holy Land Found. for Relief & Dev., 445 F.3d 771, 781 (5th Cir. 2006) (internal
quotation marks and citation omitted).      Contrary to Fowler’s contention,
Crawford does not extend a defendant’s confrontation rights to sentencing
proceedings. United States v. Beydoun, 469 F.3d 102, 108 (5th Cir. 2006).
      The information in the PSR was obtained from the indictment, the
factual resume, and investigative reports obtained from the Bureau of Alcohol,
Tobacco, Firearms, and Explosives.      Thus, the PSR was supported by an
adequate evidentiary basis with sufficient indicia of reliability. See United
States v. Fuentes, 775 F.3d 213, 220 (5th Cir. 2014); United States v. Gaytan,
74 F.3d 545, 558 (5th Cir. 1996). Aside from asserting that there were no drugs
found during a search of his home and arguing that the information contained
in the PSR came from third-party sources, Fowler did not present any rebuttal
evidence to demonstrate that the information in the PSR was materially
untrue, inaccurate, or unreliable. Therefore, the district court was free to
adopt the PSR’s findings without further inquiry or explanation. See United
States v. Ford, 558 F.3d 371, 377 (5th Cir. 2009). We find no clear error in the
district court’s factual determination that Fowler maintained his home for the



                                       2
    Case: 14-11000    Document: 00513144209     Page: 3   Date Filed: 08/06/2015


                                 No. 14-11000

purpose of manufacturing or distributing a controlled substance. See United
States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
      In view of the foregoing, the Government’s motion for summary
affirmance is GRANTED, the alternative motion for an extension of time to file
a brief is DENIED, and the judgment of the district court is AFFIRMED.




                                       3